Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Amendment to the abstract filed on June 7, 2022 has been considered and entered. 
Claims 1-20 are allowable over the prior art of record. For reasons of allowance, see pages 17-22 of Applicant’s remarks filed on June 7, 2022.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Response to Arguments
Applicant’s arguments, see pages 15-16, filed June 7, 2022 with respect to 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 1, 12 and 19 has been withdrawn.
Applicant’s arguments, see pages 17-22, filed June 7, 2022 with respect to 102(a)(1) rejection have been fully considered and are persuasive.  The 102(a)(1) rejection of claims 1-20 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454